DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to amendments filed on 05/23/2022. Claims 1-9 and 12-18 are pending in the application. Claims 1-9 and 12-18 have been rejected as set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the command” in line 34 needs to be changed to “the at least one command”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “the command” in lines 5-6 needs to be changed to “the at least one command”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “the command” in line 6 needs to be changed to “the at least one command”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “the command” in line 7 needs to be changed to “the at least one command”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “the command” in lines 25 and lines 28-29 needs to be changed to “the at least one command”.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “force-generating component configured for generating at least one of a linear force and a rotary force based on a command” and “force-receiving component…configured for receiving at least one of the linear force and the rotary force…[and] presenting the inertial value” in claim 1. In this case, the terms “force-generating component” and “force-receiving component”, are generic placeholders that are coupled with functional language of “configured for generating at least one of a linear force and a rotary force based on a command” and “configured for receiving at least one of the linear force and the rotary force…[and] presenting the inertial value”, respectively, without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to page 19, lines 7-8, of the specification (as well as claim 8), the corresponding structure for the “force-generating component” has been considered to be a “geared electric motor” and the corresponding structure for the “force-receiving component” has been considered to be a “handle”.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 1 recites: “wherein the force-receiving component is associated with an inertial value, wherein the inertial value is based on at least one of the linear force and the rotatory force, wherein the force-receiving component is configured for presenting the inertial value corresponding to at 15least one of the linear force and the rotatory force…wherein the presenting of the inertial value is based on the transitioning”, and it is not clear what is meant by the force-receiving component being “associated with an inertial value that is based on at least one of the linear force and rotary force”, what is meant by the force-receiving component being configured for “presenting the inertial value that corresponds to at 15least one of the linear force and the rotatory force” and what is meant by “the presenting of the inertial value is based on the transitioning”. The specification does not provide any specific/detailed description with respect to what is meant by the inertial value being associated with and presented by the force-receiving component. As such, for the purposes of examination, the claim has been considered “as best understood” (see rejection of claim 1 for more details). Further clarification and appropriate corrections are respectfully requested. Claims 2-9 and 12-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 1.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 9 recite: “wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the presenting of the inertial value is based on the transitioning” and it is not clear what is meant by “the presenting of inertial value is based on the transitioning”. The specification does not provide any specifics regarding what is meant by such language or how presenting an inertial value is based on the transitioning. For purposes of examination, the claims have been considered “as best understood” (see rejection of claim 9 under 35 USC § 103 for more details). Furthermore, it is not clear whether or not “a first component position and a second component position” are referring to the same “a first component position and a second component position” recited in claim 1 (see rejection of claim 9 under 112(d) below). Further clarification and appropriate corrections are respectfully requested. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 15 recites: “wherein the handle is associated with an inertial value, wherein the inertial value is based on at least one of the linear force and the rotatory force, wherein the handle is configured for presenting the inertial value corresponding to at least one of the linear force and the rotatory force…wherein the presenting of the inertial value is based on the transitioning”, and it is not clear what is meant by handle being “associated with an inertial value that is based on at least one of the linear force and rotary force”, what is meant by the handle being configured for “presenting the inertial value that corresponds to at 15least one of the linear force and the rotatory force” and what is meant by “the presenting of the inertial value is based on the transitioning”. The specification does not provide any specific/detailed description with respect to what is meant by the inertial value being associated with and presented by the force-receiving component. As such, for the purposes of examination, the claim has been considered “as best understood”. Further clarification and appropriate corrections are respectfully requested. Claims 16-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites: “wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the presenting of the inertial value is based on the transitioning”, while claim 1 (lines 17-22), to which claim 9 depends on, recites: “wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving…wherein the presenting of the inertial value is based on the transitioning”. As such, the limitations of claim 9 are redundant and do not further limit the limitations of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (US 2014/0194250 A1) in view of Bird (US 2014/0038777 A1) and Clark (US 2010/0144497 A1). 
Regarding claim 1, (claim 1 “as best understood”) Reich teaches a weight-machine apparatus for facilitating voice-controllable resistances for strength training, the weight-machine apparatus comprising:
an electromechanical assembly comprising: 
an electrically powered force-generating component (electric motor 240 with gear/gearbox (according to 112(f) interpretation cited above), ¶ [0098]-[0099], ¶ [0142]) configured for generating at least one of a linear force and a rotatory force based on at least one command (¶ [0098]-[0099], ¶ [0172] (manually using buttons), ¶ [0199] (via voice/verbal command); and 
a force-receiving component (handle/bar 220 (according to 112(f) interpretation cited above)) coupled with the electrically powered force-generating component using a force transmission component (cable 230, Figs. 2 and 6-7, ¶ [0095], ¶ [0098]-[0099]), wherein the force-receiving component is configured for receiving the at least one of the linear force and the rotatory force (¶ [0098]-[0099]), wherein the force-receiving component is associated with an inertial value, wherein the inertial value is based on the at least one of the linear force and the rotatory force, wherein the force-receiving component is configured for presenting the inertial value corresponding to the at least one of the linear force and the rotatory force (the apparatus inertial value presented to the user, via the force-receiving component/handle/bar (220), can depend on various parameters including the (inherent) mass of the cable, its connecting structures and the handle/bar, the acceleration of the handle/bar and/or cable (which can depend on the resistance/force provided by the motor) during exercise, the motor inertia that can depend on the gearing ratio of the gears associated with the motor, etc.. As such, the force-receiving component/handle/bar (220) is associated with an inertial value that is based on at least one of the linear force and the rotary force, and is configured to present such inertial value (to the user). Various force profiles, in Reich, can be provided to the user including one that does not take into account the acceleration of the handle/bar (i.e. iso-inertial resistance) and ones that take into account the acceleration of the handle/bar (Fig. 3, ¶ [0101]-[0103]), 
wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the transitioning between the first component position and the second component position is associated with at least one transition speed (¶ [0043], ¶ [0088], ¶ [0103], ¶ [0124], ¶ [0173]-[0174], also see Fig. 2, ¶ [0099] and ¶ [0123]), wherein the presenting of the inertial value is based on the transitioning (the inertial value presented to the user is based on the transitioning/movement of the handle/bar (see the explanation provided regarding the force-receiving component presenting inertial value above); 
at least one voice sensor configured for detecting at least one voice sample, wherein the at least one voice sensor is configured for generating voice sensor data based on the detecting (¶ [0199], since verbal commands can be used to vary the resistance, rate of repetition and other operational parameters of the system, a voice sensor has to exist to detect the user’s voice and generate voice sensor data/verbal commands based on the detecting); 216/842,454 
a processing device (user controller along with controller 130) communicatively coupled with the at least one voice sensor and the electrically powered force-generating component (¶ [0199], claims 10 and 25), wherein the processing device is configured for: 
analyzing the voice sensor data (¶ [0199], claims 10 and 25, since verbal commands can be used to vary the resistance, rate of repetition and other operational parameters of the system, analysis of the user’s voice/verbal commands is performed to generate various control commands); 
generating the at least one command based on the analyzing (¶ [0199], claims 10 and 25); and 
a storage device communicatively coupled with the processing device (¶ [0186]); and 
a power source electrically coupled with the electrically powered force- generating component, the processing device, the at least one voice sensor, and the storage device, wherein the power source is configured for electrically powering the electrically powered force-generating component, the processing device, the at least one voice sensor, and the storage device (¶ [0186]).
Reich teaches wherein the processing device is configured to generating various commands based on the analyzing (see above). Reich is silent about varying the at least one of a linear force and a rotatory force corresponding to at least one transition speed based on a speed command, and wherein one of the at least one command is the speed command.
 Regarding claim 1, Bird teaches a weight-machine apparatus for strength training comprising: an electrically powered force-generating component/electric motor (102) configured for generating at least one of a linear force and a rotary force based on at least one command (abstract, ¶ [0140]), and varying the at least one of a linear force and a rotatory force corresponding to at least one transition speed/retraction rate based on a speed command, wherein one of the at least one command is the speed command generated based on the analyzing of the user’s input (4802, Fig. 48, ¶ [0313]-[0314], also please see ¶ [0150], ¶ [0310], please note that upon modification of Reich’s invention with features of Bird, the speed command can be generated based on analysis of voice sensor data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention, varying the at least one of a linear force and a rotatory force corresponding to at least one transition speed based on a speed command, and wherein one of the at least one command is the speed command as taught by Bird in order to provide the user with a wider range of force/resistance profiles to achieve different exercise goals and to enable use of the apparatus for rehabilitation purposes while ensuring user’s safety. 

Reich in view of Bird is silent about wherein the storage device is configured for storing the voice sensor data and the command associated with the voice sensor data.
Regarding claim 1, Clark teaches a weight-machine apparatus for facilitating voice-controllable resistances for strength training, the weight-training apparatus comprising a resistance source configured for generating at least one of a linear resistance force and a rotary resistance force (92, ¶ [0058], ¶ [0074]), a handle (214A/214B) coupled with the resistance source using a cable (Fig. 36), at least one voice sensor/recognition configured for detecting at least one voice sample, wherein the at least one voice sensor/recognition is configured for generating voice sensor/recognition data based on the detecting (¶ [0094]-[0095]), a storage device, wherein the storage device is configured for storing the voice sensor data and the command associated with the voice sensor data (¶ [0094]-[0095], details of the workout can be stored including the changes made to be permanent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention in view of Bird wherein the storage device is configured for storing the voice sensor data and the command associated with the voice sensor data as taught by Clark in order to enable a user keep track of details of his/her workouts, changes made during a workout and progress (see ¶ [0095]). 

Regarding claim 2, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a percentage command based on the analyzing, wherein the electrically powered force-generating component is configured for varying the at least one of the linear force and the rotatory force by a force percentage of the at least one of the linear force and the rotatory force based on the percentage command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), in one resistance profile (which may be set through user inputs (i.e. voice/verbal)), resistance force varies by a percentage within a repetition or between repetitions (see ¶ [0122]), the reverse movement can also be set according to a desired profile, the increased load can optionally be set as a percentage of the initial, static load (see ¶ [0123])).  
Regarding claim 3, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a magnitude command based on the analyzing, wherein the electrically powered force-generating component configured for varying the at least one of the linear force and the rotatory force to a fixed force magnitude of the at least one of the linear force and the rotatory force based on the magnitude command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), a resistance profile (which may be set through user inputs (i.e. voice/verbal)) can include a flat (fixed force magnitude) profile (see 310 in Fig. 3, ¶ [0102]); Clark: ¶ [0095]).  
Regarding claim 4, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a step command based on the 316/842,454 analyzing, wherein the electrically powered force-generating component is configured for varying the at least one of the linear force and the rotatory force from a first force magnitude of the at least one of the linear force and the rotatory force to a second force magnitude of the at least one of the linear force and the rotatory force instantly based on the step command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), a resistance profile (which may be set through user inputs (i.e. voice/verbal)), can include a step-down or a step-up (varying force from a first force magnitude to a second force magnitude instantly) (see 320 in Fig. 3, ¶ [0117], ¶ [0121]); Clark: ¶ [0094] (for instance, via verbally changing the resistance one time)).  
Regarding claim 5, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a progressing command based on the analyzing, wherein the electrically powered force-generating component is configured for varying the at least one of the linear force and the rotatory force from a first force magnitude of the at least one of the linear force and the rotatory force to a second force magnitude of the at least one of the linear force and the rotatory force progressively based on the progressing command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), a resistance profile (which may be set through user inputs (i.e. voice/verbal)), can include increasing (progressing) profile (varying force from a first force magnitude to a second force magnitude progressively) (see 330 in Fig. 3, ¶ [0117]; Clark: ¶ [0094] (for instance, via verbally increasing the resistance incrementally/multiple times)).  
Regarding claim 6, Reich in view of Bird and Clark teaches wherein the processing device (Bird: 104 and 106, ¶ [0141], ¶ [0155]) is configured for generating a rate command based on the analyzing (of user’s input, Bird: 4506, Figs. 45 and 48)), wherein the electrically powered force-generating component (Bird: motor 102) is configured for varying the at least one of the linear force and the rotatory force from a first force magnitude of the at least one of the linear force and the rotatory force to a second force magnitude of the at least one of the linear force and the rotatory force by a varying rate based on the rate command (Bird: ¶ [0311], ¶ [0313]).    
Regarding claim 8, Reich in view of Bird and Clark teaches wherein the electrically powered force-generating component comprises a geared electric motor (Reich: electric motor 240 with gear/gearbox, ¶ [0099]), the force-receiving component comprises a handle/bar (Reich: 220), and the force transmission component comprises a cable (Reich: 230), wherein the geared electric motor is configured for generating the at least one of the linear force and the rotatory force based on the command (Reich: ¶ [0098]-[0099], ¶ [0199]), wherein the handle is coupled with the geared electric motor using the cable (Reich: Figs. 2 and 6-7), wherein the handle is configured for receiving the at least one of the linear force and the rotatory force using the cable (Reich: ¶ [0098]-[0099]), wherein the handle is configured for presenting the inertial value (see the explanation provided regarding the force-receiving component presenting inertial value in claim 1 above).  
Regarding claim 9, (claim 9 “as best understood”) Reich in view of Bird and Clark teaches wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving (Reich: Fig. 2, ¶ [0099], ¶ [0123]-[0124]), wherein the presenting of the inertial value is based on the transitioning (the inertial value presented to the user is based on the transitioning/movement of the handle/bar (see the explanation provided regarding the force-receiving component presenting inertial value in claim 1 above)).  
Regarding claim 13, Reich in view of Bird and Clark teaches the apparatus further comprises at least one physiological sensor (heart rate monitor) communicatively coupled with the processing device, wherein the at least one physiological sensor is configured for detecting at least one 516/842,454physiological state of the individual, wherein the at least one physiological sensor is configured for generating physiological data based on the detecting, wherein the processing device is configured for analyzing the physiological data, wherein the generating of the command is based on the analyzing of the physiological data (Reich: ¶ [0088]).    

Regarding claim 15, (claim 15 “as best understood”) Reich teaches a weight-machine apparatus for facilitating voice-controllable resistances for strength training, the weight-machine apparatus comprising:
an electromechanical assembly comprising: 
a geared electric motor (electric motor 240 with gear/gearbox, ¶ [0098]-[0099], ¶ [0142]) configured for generating at least one of a linear force and a rotatory force based on at least one command (¶ [0098]-[0099], ¶ [0172] (manually using buttons), ¶ [0199] (via voice/verbal command); and
a handle/bar (220) coupled with the geared electric motor using a cable (230), wherein the handle is configured for receiving the at least one of the linear force and the rotatory force (¶ [0098]-[0099]), wherein the handle is associated with an inertial value, wherein the inertial value is based on the at least one of the linear force and the rotatory force, wherein the handle is configured for presenting the inertial value corresponding to the at least one of the linear force and the rotatory force (the apparatus inertial value presented to the user, via the force-receiving component/handle/bar (220), can depend on various parameters including the (inherent) mass of the cable, its connecting structures and the handle/bar, the acceleration of the handle/bar and/or cable (which can depend on the resistance/force provided by the motor) during exercise, the motor inertia that can depend on the gearing ratio of the gears associated with the motor, etc.. As such, the force-receiving component/handle/bar (220) is associated with an inertial value that is based on at least one of the linear force and the rotary force, and is configured to present such inertial value (to the user). Various force profiles, in Reich, can be provided to the user including one that does not take into account the acceleration of the handle/bar (i.e. iso-inertial resistance) and ones that take into account the acceleration of the handle/bar (Fig. 3, ¶ [0101]-[0103])), 
wherein the handle is configured for transitioning between a first component position and a second component position based on the receiving, wherein the transitioning between the first component position and the second component position is associated with at least one transition speed (¶ [0043], ¶ [0088], ¶ [0103], ¶ [0124], ¶ [0173]-[0174], also see Fig. 2, ¶ [0099] and ¶ [0123]), wherein the presenting of the inertial value is based on the transitioning (see the explanation provided regarding the force-receiving component presenting inertial value above)); 616/842,454 
at least one voice sensor configured for detecting at least one voice sample, wherein the at least one voice sensor is configured for generating voice sensor data based on the detecting (¶ [0199], since verbal commands can be used to vary the resistance, rate of repetition and other operational parameters of the system, a voice sensor has to exist to detect the user’s voice and generate voice sensor data/verbal commands based on the detecting); 
a processing device (user controller along with controller 130) communicatively coupled with the at least one voice sensor and the geared electric motor (¶ [0199], claims 10 and 25), wherein the processing device is configured for:
analyzing the voice sensor data (¶ [0199], claims 10 and 25, since verbal commands can be used to vary the resistance, rate of repetition and other operational parameters of the system, analysis of the user’s voice/verbal commands is performed to generate various control commands); 
generating the command based on the analyzing (¶ [0199], claims 10 and 25); and 
a storage device communicatively coupled with the processing device (¶ [0186]), and 
a power source electrically coupled with the geared electric motor, the processing device, the at least one voice sensor, and the storage device, wherein the power source is configured for electrically powering the geared motor, the processing device, the at least one voice sensor, and the storage device (¶ [0186]).  

Reich teaches wherein the processing device is configured to generating commands based on the analyzing (see above). Reich is silent about varying the at least one of a linear force and a rotatory force corresponding to at least one transition speed based on a speed command, wherein one of the at least one command is the speed command.
 Regarding claim 15, Bird teaches a weight-machine apparatus for strength training comprising: an electrically powered force-generating component/electric motor (102) configured for generating at least one of a linear force and a rotary force based on at least one command (abstract, ¶ [0140]), and varying the at least one of a linear force and a rotatory force corresponding to at least one transition speed/retraction rate based on a speed command, wherein one of the at least one command is the speed command generated based on the analyzing of the user’s input (4802, Fig. 48, ¶ [0313]-[0314], also please see ¶ [0150], ¶ [0310], please note that upon modification of Reich’s invention with features of Bird, the speed command can be generated based on analysis of voice sensor data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention, varying the at least one of a linear force and a rotatory force corresponding to at least one transition speed based on a speed command, and wherein one of the at least one command is the speed command as taught by Bird in order to provide the user with a wider range of force/resistance profiles to achieve different exercise goals and to enable use of the apparatus for rehabilitation purposes while ensuring user’s safety. 

Reich in view of Bird is silent about wherein the storage device is configured for storing the voice sensor data and the command associated with the voice sensor data.
  Regarding claim 15, Clark teaches a weight-machine apparatus for facilitating voice-controllable resistances for strength training, the weight-training apparatus comprising a resistance source configured for generating at least one of a linear resistance force and a rotary resistance force (92, ¶ [0058], ¶ [0074]), a handle (214A/214B) coupled with the resistance source using a cable (Fig. 36), at least one voice sensor/recognition configured for detecting at least one voice sample, wherein the at least one voice sensor/recognition is configured for generating voice sensor/recognition data based on the detecting (¶ [0094]-[0095]), a storage device, wherein the storage device is configured for storing the voice sensor data and the command associated with the voice sensor data (¶ [0094]-[0095], details of the workout can be stored including the changes made to be permanent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention in view of Bird wherein the storage device is configured for storing the voice sensor data and the command associated with the voice sensor data as taught by Clark in order to enable a user keep track of details of his/her workouts, changes made during a workout and progress (see ¶ [0095]). 

Regarding claim 16, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a magnitude command based on the analyzing, wherein the geared motor configured for varying the at least one of the linear force and the rotatory force to a fixed force magnitude of the at least one of the linear force and the rotatory force based on the magnitude command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), a resistance profile (which may be set through user inputs (i.e. voice/verbal)) can include a flat (fixed force magnitude) profile (see 310 in Fig. 3, ¶ [0102]); Clark: ¶ [0095]).  
Regarding claim 17, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a step command based on the analyzing, wherein the geared motor is configured for varying the at least one of the linear force and the rotatory force from a first force magnitude of the at least one of the linear force and the rotatory force to a second force magnitude of the at least one of the linear force and the rotatory force instantly based on the step command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), a resistance profile (which may be set through user inputs (i.e. voice/verbal)), can include a step-down or a step-up (varying force from a first force magnitude to a second force magnitude instantly) (see 320 in Fig. 3, ¶ [0117], ¶ [0121]); Clark: ¶ [0094] (for instance, via verbally changing the resistance one time)).
 Regarding claim 18, Reich in view of Bird and Clark teaches wherein the processing device is configured for generating a progressing command based on the 716/842,454 analyzing, wherein the geared motor is configured for varying the at least one of the linear force and the rotatory force from a first force magnitude of the at least one of the linear force and the rotatory force to a second force magnitude of the at least one of the linear force and the rotatory force progressively based on the progressing command (Reich: the resistance profile (i.e. 300, Fig. 3) can be optionally set in a modified and/or reconfigurable manner and/or dynamically through real-time operator/user (110) input (see ¶ [0104], ¶ [0113]-[0116]), and the user controller uses/responds to inputs from the user (110), including voice/verbal inputs/commands to change resistance (see ¶ [0199]), a resistance profile (which may be set through user inputs (i.e. voice/verbal)), can include increasing (progressing) profile (varying force from a first force magnitude to a second force magnitude progressively) (see 330 in Fig. 3, ¶ [0117]; Clark: ¶ [0094] (for instance, via verbally increasing the resistance incrementally/multiple times)). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of Bird and Clark as applied to claim 1 above, and further in view of Orady et al. (US 2020/0047031 A1).
Regarding claim 7, Reich as modified by Bird and Clark teaches at least one sensor assembly/sensors (Reich: i.e. 150) being communicatively coupled with the electromechanically assembly and the processing device (Reich: Fig. 1, ¶ [0088], ¶ [0125]-[0126], ¶ [0174], ¶ [0198]). 
However, Reich as modified by Bird and Clark is silent about wherein the at least one assembly sensor is configured for detecting a force magnitude of the at least one of the linear force and the rotatory force, wherein the at least one assembly sensor is configured for generating force magnitude data based on the detecting of the force magnitude, wherein the processing device is 10configured for stamping the force magnitude data based on a timestamp, wherein the storage device is configured for storing the force magnitude data based on the stamping.
Regarding claim 7, Orady teaches a weight-machine apparatus  further comprising at least one assembly 5sensor (i.e. 220) communicatively coupled with an electromechanical assembly and the processing device (¶ [0027]), wherein the at least one assembly sensor is configured for detecting a force/load/resistance magnitude of the at least one of the linear force and the rotatory force, wherein the at least one assembly sensor is configured for generating force magnitude data based on the detecting of the force magnitude, wherein the processing device is 10configured for stamping the force magnitude data based on a timestamp, wherein the storage device is configured for storing the force magnitude data based on the stamping (¶ [0047]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention in view of Bird and Clark wherein the at least one assembly sensor is configured for detecting a force magnitude of the at least one of the linear force and the rotatory force, wherein the at least one assembly sensor is configured for generating force magnitude data based on the detecting of the force magnitude, wherein the processing device is 10configured for stamping the force magnitude data based on a timestamp, wherein the storage device is configured for storing the force magnitude data based on the stamping as taught by Orady in order to monitor the operation of the apparatus and track user’s performance to determine any irregularities and provide appropriate modifications when needed to control the irregularities (see ¶ [0047]-[0048] of Orady).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of Bird and Clark as applied to claims 1 and 13 above, and further in view of Ward et al. (US 2020/0047030 A1).
Reich as modified by Bird and Clark teaches various sensors being communicatively coupled with the processing device (Reich: ¶ [0198]), and a presentation device (Reich: i.e. 494, 720, ¶ [0187], ¶ [0196]) (Claim 14). Reich as modified by Bird and Clark is silent about at least one recognition sensor communicatively coupled with the processing device, wherein the at least one 10recognition sensor is configured for detecting at least one signal made by the individual, wherein the recognition sensor is configured for generating recognition data based on the detecting, wherein the processing device is configured for analyzing the recognition data, wherein the generation of the command is based on the analyzing of the recognition data, wherein the processing device is configured for generating a physiological notification based on the analyzing of the physiological data, wherein the presentation device is configured for presenting the physiological notification.  
Regarding claim 12, Ward teaches a weight-machine apparatus comprises at least one recognition sensor (i.e. camera) communicatively coupled with a processing device (¶ [0051], ¶ [0060]), wherein the at least one 10recognition sensor is configured for detecting at least one signal made by the individual (user’s position), wherein the recognition sensor is configured for generating recognition data based on the detecting, wherein the processing device is configured for analyzing the recognition data, wherein the generation of the command is based on the analyzing of the recognition data (¶ [0002], ¶ [0005]-[0006], ¶ [0028], claims 3 and 7, the camera detects user’s position, whereby the resistance force can be changed according to the user’s position).  
Regarding claim 14, Ward teaches the apparatus further comprising a presentation device 25communicatively coupled with the processing device, wherein the processing device is configured for generating a physiological notification based on the analyzing of the physiological data, wherein the presentation device is configured for presenting the physiological notification (¶ [0007], ¶ [0034], display of HR serves as presenting a physiological notification).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention in view of Bird and Clark with at least one recognition sensor communicatively coupled with the processing device, wherein the at least one 10recognition sensor is configured for detecting at least one signal made by the individual, wherein the recognition sensor is configured for generating recognition data based on the detecting, wherein the processing device is configured for analyzing the recognition data, wherein the generation of the command is based on the analyzing of the recognition data, wherein the processing device is configured for generating a physiological notification based on the analyzing of the physiological data, wherein the presentation device is configured for presenting the physiological notification as taught by Ward in order to provide the user with optimal exercise to achieve a desired goal and to prevent the user from potential harm while exercising. 


Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s arguments regarding claims 1 and 15 and that both Reich and Clark generally describe methods for using one’s voice to change settings on the respective systems, however, neither Reich nor Clark actually discloses a voice sensor or voice sensor data as a part of the system, instead merely implying some voice recognition component that may or may not operate and integrate into the system in the same manner as the voice sensor of the present application, the Examiner respectfully disagrees and would like to mention the followings. As mentioned above, Reich in ¶ [0199] recites: “In one case, the user controller responds to a verbal command from the user, such as a command to increase or decrease the resistance supplied by the electric motor; a command to increase or decrease the rate of the repetition; and/or a stop/help/quit/end command”. It is clear from the above paragraph that in order for the user controller to respond to a verbal command from the user, a sensor/detector for detecting the user’s voice and thereby the user’s verbal commands has to exist; wherein such voice sensor/detector would generate voice sensor data upon sensing/detecting the user’s voice. Furthermore, Clark in ¶ [0094]-[0095] recites: “Voice recognition could also be a feature which could be incorporated into the machine. This could be used in place of, but more likely in addition to a manual keyboard for inputting information. An example, it could be used to change the resistance level of the machine, by saying `more` or `less`. To change the guide's height position the user would say `up` or `down`. To move the seat the user would say `in` or `out`. These features could be used before starting the exercise and even during the exercise (provided the user momentarily stops the exercise to remove any forces on the resistance assembly or arm assembly). Let's say that during a bench press exercise the user decides that the resistance level is not high enough. The user would momentarily stop and say `more` and the resistance mechanism would notch up (say 5 lb) or the user could say `more 15` and it would notch up 15 lb. Likewise at the end set to get a few more repetitions in the resistance could be lowered...Any changes made during the workout could be made permanent by adding the word `permanent` after the changes is made. The following would be an example. The machine has just changed over to the bench press and is ready for the first set with the warm up resistance set at 150 lb. The user decides this is to light and says `more 10 permanent` and it would change the weight to 160 lb and make the change permanent”. It is also clear from Clark’s above cited (portions of the) paragraphs, that voice recognition is used for inputting information, and as such, the voice recognition is/includes or communicates with a voice sensor/detector that detect/sense the user’s voice and verbal commands.
	In response to applicant’s arguments reciting: 
“ In the present application, amended claims 1 and 15 claim "the transitioning between the first component position and the second component position is associated with at least one transition speed" and "varying the at least one of the linear force and the rotary force corresponding to the at least one transition speed based on the speed command." 
Examiner argues that, regarding claim 11, Bird teaches wherein the processing device is configured for generating a speed/retraction rate command based on analyzing a user's input, wherein the electrically powered force generating component/motor is configured for varying at least one linear force and the rotary force corresponding to at least one transition speed, associated with transitioning of a handle/training interface from a first position to a second position, based on the speed command.
16/842,454Bird discloses a system that, in some embodiments, "varies resistance levels in response to variations in retraction speed" (Bird at [0313]). As noted elsewhere in Bird, "cable retraction" refers to the in-stroke of the machine. Specifically, Bird states, "During cable retraction (in-stroke), if a user releases the cable to allow quick retraction of the cable, the cable can become slack during the retraction period" (Bird at [0189]). Thus, the "retraction speed" referenced by Bird at [0313] refers to the speed of the cable and handle as they move back toward the machine. Further, based on the discussion of cable slack, the purpose of varied resistance in reaction to retraction speed is based on avoiding cable slack rather than specific exercise programming. 
Alternatively, the transition speed disclosed in the present application is in reference to the speed of the out-stroke. This is clear from the make up of claim 1, which defines that "the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the transitioning between the first component position and the second component position is associated with the at least one transition speed, wherein the presenting of the inertial value is based on the transitioning." Since the inertial value is associated with the at least one linear force or rotary force, the inertial value would be presented when an opposite force is acting against the linear or rotary force, as occurs during an out-stroke. In support of this interpretation, the present application states "the user may set the speed of which the machine may retract the cable" in reference to the in-stroke speed as a separate matter from the transition speed. Even if the language of claim 1 is interpreted to define the transition speed as the speed of both the in-stroke and the out-stroke, it is an important distinction that the present invention is configured to vary the force based on the transition speed during the out-stroke rather than only the in-stroke speed or "retraction speed". This possibility to vary the force based on the out-stroke transition speed is a purposeful choice for enhanced exercise that would be minimized if only the in-stroke transition speed were measured. 
Since Bird discloses only a change in force based on retraction speed, Bird does not disclose a system that varies force based on the out-stroke transition speed of the force-16/842,454receiving component and therefore the present invention should not be found to be obvious in view of Reich and Clark, further in view of Bird”, 
	
the Examiner respectfully disagrees and would like to mention the followings. With respect to applicant’s arguments regarding the purpose of such retraction being for avoiding cable slack, the Examiner would like to mention that Bird in ¶ [0190] also states that in such situations, cable slacking can be detected and a retracting force can be added to maintain or remove slack. However, the retraction rate/speed, as shown in Fig. 48 and described in ¶ [0313] reproduced below, can be prompted to the user to be inputted into the system. In other words, such retraction rate/speed can be user selectable and is prompted as part of an exercise profile (i.e. static forced negative exercise profile 4502). In fact, according to Fig.48 and ¶ [0313], display of various prompts including a prompt for retraction rate 4802 is in response to detection of selection of a static forced negative exercise profile and not detecting slack. 
Bird in ¶ [0313] recites: “In some embodiments, the resistance system 100 varies resistance levels in response to variations in retraction speed. Referring now to FIG. 48, the host computing device 106 detects the selection of a static forced negative exercise profile 4502 (see FIG. 45). In response, the host computing device 106 displays a prompt for the resistance out 4504, which is the force to be applied during the out stroke, and displays a prompt for the pounds per second 4506, which defines the rate of increase to the resistance level upon reaching the stroke stop position. A prompt for retraction rate 4802 is also included. This value can be used to define the retraction speed threshold, under which, the controller 104 will increase resistance”. 
	With respect to applicant’s arguments regarding the transition speed in the present application being in reference to the speed of the out-stroke, arguing that such is clear from the limitations: "the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the transitioning between the first component position and the second component position is associated with the at least one transition speed, wherein the presenting of the inertial value is based on the transitioning", and further stating that since the inertial value is associated with the at least one linear force or rotary force, the inertial value would be presented when an opposite force is acting against the linear or rotary force, as occurs during an out-stroke, whereby in support of this interpretation, the present application states “the user may set the speed of which the machine may retract the cable”, in reference to the in-stroke speed as a separate matter from the transition speed, the Examiner respectfully disagrees and would like to mention the followings. The claims recite: “wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the transition between the first component position and the second component position is associated with the at least one transition speed, wherein the presenting of the inertial value is based on the transitioning”. Nowhere in the claims (or the specification) has the applicant recited such transitioning between the first position and a second position corresponding to/being associated with an “out-stroke” and the transition speed corresponding to out-stroke transition speed. No specifics/examples or description have been provided in the specification to distinguish the transition speed from that of retraction speed and associating such with the out-stroke, as asserted/argued by applicant. In fact, nowhere in the specification, the phrase “out-stroke” has been mentioned/described. As such, applicant is arguing narrower than claimed. Applicant is respectfully requested to provide specific citations within the specification where support for out-stroke transition speed, as argued by applicant, is found. As shown above, Reich still teaches wherein the force-receiving component is configured for transitioning between a first component position and a second component position based on the receiving, wherein the transitioning between the first component position and the second component position is associated with at least one transition speed (Fig. 2, ¶ [0043], ¶ [0088], ¶ [0103], ¶ [0124], ¶ [0173]-[0174], also see ¶ [0099] and ¶ [0123]), wherein the presenting of the inertial value is based on the transitioning (the apparatus inertial value presented to the user, via the force-receiving component/handle/bar (220), can depend on various parameters including the (inherent) mass of the cable, its connecting structures and the handle/bar, the acceleration of the handle/bar and/or cable (which can depend on the resistance/force provided by the motor) during exercise, the motor inertia that can depend on the gearing ratio of the gears associated with the motor, etc.. As such, the force-receiving component/handle/bar (220) is associated with an inertial value that is based on at least one of the linear force and the rotary force, and is configured to present such inertial value (to the user). Various force profiles, in Reich, can be provided to the user including one that does not take into account the acceleration of the handle/bar (i.e. iso-inertial resistance) and ones that take into account the acceleration of the handle/bar (Fig. 3, ¶ [0101]-[0103])). Furthermore, Bird still teaches the limitations of previous claim 11, now incorporated into claim 1, regarding varying the at least one of a linear force and a rotary force corresponding to at least one transition speed based on a speed command, whereby retraction speed/rate can still correspond to transition speed since in retraction, the force-receiving component is transitioning between the first position and the second position (see Bird: 4802 in Fig. 48, ¶ [0313]-[0314], and also please see ¶ [0150], ¶ [0310]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/             Examiner, Art Unit 3784                                                                                                                                                                                           
/SUNDHARA M GANESAN/             Primary Examiner, Art Unit 3784